Exhibit 10.12

AMENDED AND RESTATED

OPERATING AGREEMENT

Amended and restated as of November 23, 2011

Manning & Napier Capital Company, L.L.C.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

DEFINITIONS

     1    ARTICLE II  

ORGANIZATION

     6   

2.1

 

Name

     6   

2.2

 

Organization of the LLC

     6   

2.3

 

Purposes of the LLC

     6   

2.4

 

Office

     6   

2.5

 

Term

     6   

2.6

 

Title to LLC Property

     6    ARTICLE III  

ADMISSION OF MEMBERS; CAPITAL CONTRIBUTIONS

     7   

3.1

 

Agreement to Contribute

     7   

3.2

 

Contributions of the Members

     7   

3.3

 

Further Contributions

     8   

3.4

 

No Priority

     8   

3.5

 

Treatment of Advances; Interest and Withdrawals

     8   

3.6

 

Members Interests; Units

     8   

3.7

 

Legend

     9    ARTICLE IV  

RIGHTS, POWERS AND OBLIGATIONS OF THE MEMBERS

     9   

4.1

 

Management of LLC Business

     9   

4.2

 

Authority of the Members

     9   

4.3

 

Transactions Requiring Certain Consent

     10   

4.4

 

Indemnification

     11   

4.5

 

INTENTIONALLY OMITTED

     13   

 

-i-



--------------------------------------------------------------------------------

4.6

 

Liabilities of Members

     13   

4.7

 

Other Compensation

     13   

4.8

 

Meetings of and Voting by Members

     13    ARTICLE V   LLC DISTRIBUTIONS; PAYMENT OF CONSIDERATION; ALLOCATIONS
OF INCOME, LOSS AND CREDIT      14   

5.1

 

Distributions

     14   

5.2

 

Allocations

     15   

5.3

 

INTENTIONALLY OMITTED

     15   

5.4

 

Special Allocations

     15   

5.5

 

Binding Effect

     17   

5.6

 

Election

     17   

5.7

 

Change in Percentage Interests

     17   

5.8

 

Convention

     17    ARTICLE VI  

RECORDS, REPORTS AND TAXES

     18   

6.1

 

Fiscal Year

     18   

6.2

 

Books and Records

     18   

6.3

 

Capital Account

     18   

6.4

 

Reports

     18   

6.5

 

Tax Status

     18   

6.6

 

Tax Returns; Elections

     18    ARTICLE VII   WITHDRAWAL AND REPLACEMENT OF MEMBERS; RESTRICTIONS ON
TRANSFER OF LLC INTERESTS      19   

7.1

 

General

     19   

7.2

 

Registration of Transfer by LLC

     20   

 

-ii-



--------------------------------------------------------------------------------

7.3

 

Effect of Non-Complying Transfers

     20   

7.4

 

Definition of “Permitted Transfer” and “Permitted Transferee”

     20   

7.5

 

Death, Disability, Bankruptcy, Dissolution or Withdrawal of a Member

     20   

7.6

 

Convention

     20    ARTICLE VIII  

CERTAIN PERMITTED TRANSFERS OF LLC INTERESTS

     20   

8.1

 

Generally

     20   

8.2

 

INTENTIONALLY OMITTED

     21   

8.3

 

INTENTIONALLY OMITTED

     21   

8.4

 

INTENTIONALLY OMITTD

     21   

8.5

 

INTENTIONALLY OMITTED

     21    ARTICLE IX  

CONDITIONS APPLICABLE TO TRANSFERS

     21   

9.1

 

General

     21   

9.2

 

Transferees by Operation of Law

     21    ARTICLE X  

LLC OPTION TO PURCHASE LLC INTERESTS UNDER CERTAIN CIRCUMSTANCES

     22   

10.1

 

LLC Option

     22   

10.2

 

Purchase Price

     22   

10.3

 

Terms of Payment

     22   

10.4

 

Closing

     23    ARTICLE XI   COMPANY OPTION TO PURCHASE UNVESTED PERCENTAGE INTERESTS
OWNED BY AN EMPLOYEE UPON CERTAIN EVENTS      23   

11.1

 

Company Purchase Option

     23   

11.2

 

Purchase Price

     23   

11.3

 

Terms of Payment

     23   

 

-iii-



--------------------------------------------------------------------------------

11.4

 

The Closing

     23    ARTICLE XII  

INTENTIONALLY OMITTED

     24    ARTICLE XIII  

INTENTIONALLY OMITTED

     24    ARTICLE XIV  

COMPANY REDEMPTIONS

     24   

14.1

 

Redemptions In General

     24   

14.2

 

Additional Sale Rights

     24    ARTICLE XV  

CERTAIN DEFINITIONS AND MISCELLANEOUS RULES

     25   

15.1

 

INTENTIONALLY OMITTED

     25   

15.2

 

INTENTIONALLY OMITTED

     25   

15.3

 

Vested and Unvested Percentage Interests

     25   

15.4

 

Disability or Disabled

     25   

15.5

 

Performance Incentive Committee

     25   

15.6

 

Personal Representative

     27   

15.7

 

INTENTIONALLY OMITTED

     27    ARTICLE XVI  

LLC’S OBLIGATIONS TO PAY FOR LLC INTERESTS

     27    ARTICLE XVII  

DISSOLUTION, LIQUIDATION AND TERMINATION

     27   

17.1

 

Dissolution

     27   

17.2

 

Rights of Member

     28   

17.3

 

Liquidating Trustee

     28   

17.4

 

Accounting on Dissolution

     29   

17.5

 

Distribution in Kind

     29    ARTICLE XVIII  

GENERAL CLOSING TERMS AND CONDITIONS

     29   

18.1

 

Closing

     29   

18.2

 

Deliveries at Closing

     29   

 

-iv-



--------------------------------------------------------------------------------

18.3

 

Agreement to Take All Necessary Steps

     30   

18.4

 

INTENTIONALLY OMITTED

     30    ARTICLE XIX  

OTHER PROVISIONS

     30   

19.1

 

INTENTIONALLY OMITTED

     30   

19.2

 

Repurchase of Shares

     30   

19.3

 

INTENTIONALLY OMITTED

     30   

19.4

 

INTENTIONALLY OMITTED

     30   

19.5

 

Confidentiality

     30   

19.6

 

Return of Documents

     31    ARTICLE XX  

NOTICES

     31    ARTICLE XXI  

ARBITRATION

     31    ARTICLE XXII        32   

22.1

 

General

     32   

22.2

 

Power of Attorney for Permitted Transfers; Unit Powers

     32    ARTICLE XXIII  

GENERAL

     33   

23.1

 

Further Assurances

     33   

23.2

 

Prohibition Against Partition

     33   

23.3

 

Waiver

     33   

23.4

 

Severability

     33   

23.5

 

Additional Remedies

     33   

23.6

 

Choice of Law

     34   

23.7

 

Entire Agreement

     34   

23.8

 

Amendments

     34   

23.9

 

Gender and Number

     34   

 

-v-



--------------------------------------------------------------------------------

23.10

 

Benefit

     34   

23.11

 

Captions

     34   

23.12

 

Execution

     35   

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED OPERATING AGREEMENT OF

MANNING & NAPIER CAPITAL COMPANY, L.L.C.

AMENDED AND RESTATED OPERATING AGREEMENT (this “Operating Agreement”) of
Manning & Napier Capital Company, L.L.C. (“MNCC”), as amended and restated as of
November 23, 2011 by and among the parties who execute this Agreement.

W I T N E S S E T H:

WHEREAS, the parties hereto desire to enter into this Operating Agreement to
define and express all of the terms and conditions of MNCC, a New York limited
liability company, and their respective rights and obligations with respect
thereto; and

WHEREAS, the parties hereto desire to be bound by this Operating Agreement
pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the promises contained herein, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below:

“AAC” — M&N Advisory Advantage Corporation.

“Affiliate” — AAC, MNA and MNAO.

“Agreement” — This Operating Agreement, as the same from time to time may be
amended, modified, supplemented or restated.

“Articles” — The Articles of Organization to be filed with respect to the LLC
with the New York Department of State, in the form of Exhibit B attached hereto,
as the same may be from time to time amended, modified or supplemented in
accordance with the provisions of this Agreement.

“Bankruptcy” — With respect to any Member, if such Member shall have (1) made an
assignment for the benefit of creditors; (2) filed a voluntary petition in
bankruptcy; (3) been adjudicated a bankrupt or insolvent; (4) filed a petition
or answer seeking for himself any reorganization, arrangement, composition,
readjustment,



--------------------------------------------------------------------------------

liquidation, dissolution or similar relief under any statute, law or regulation;
(5) filed an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against him in any proceeding set forth
in (4) above; or (6) sought, consented to, or acquiesced in the appointment of a
trustee, receiver, or liquidator of all or any substantial part of his
properties; or if 180 days after the commencement of any proceeding against the
Member seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation,
the proceeding has not been dismissed, or if within 150 days after the
appointment without his consent or acquiescence of a trustee, receiver, or
liquidator of the Member or all or any substantial part of his properties, the
appointment is not vacated or stayed, or within 90 days after the expiration of
any such stay, the appointment is not vacated.

“Business Day” — Any day that is not a Saturday or Sunday or a day on which
banks located in New York, New York are authorized or required to be closed.

“Capital Account” — The account established and maintained for each Member on
the books of MNCC, which is initially equal to the capital contribution of the
Member to MNCC and thereafter is increased by (i) additional cash contributions,
if any, made by the Member to MNCC, (ii) the fair market value of any property
contributed by the Member to MNCC (net of any liability assumed by MNCC and any
liability to which such property is subject), and (iii) the amount of any income
(including income exempt from Federal income tax) or gain allocated to the
Member for federal income tax purposes; and decreased by (a) the amount of any
Distributions of cash made to the Member, (b) the fair market value of any
Distributions of property made to the Member (net of any liability assumed by
the Member and any liability to which such property is subject), (c) the
Member’s share of any costs paid or incurred by MNCC to organize MNCC and
(d) the amount of any losses allocated to the Member for federal income tax
purposes, all in accordance with federal income tax accounting principles. It is
intended that the Capital Accounts of all Members shall be maintained in
compliance with the provisions of Treasury Regulation Section 1.704-1(b) and all
provisions of this Agreement relating to the maintenance of Capital Accounts
shall be interpreted and applied in a manner consistent with such Regulation.

“Code” — The Internal Revenue Code of 1986, as amended, or any corresponding
provision of any succeeding law.

“confidential information” — See Section 19.5.1.

“DDR Interest” — See Section 11.1.

“DDR Selling Member” — See Section 11.1.

“Defaulting Member” — See Section 3.2(b)(ii).

“Disability” or “Disabled” — See Section 15.4.

 

-2-



--------------------------------------------------------------------------------

“Distributable Amount” — See Section 5.1.

“Distributions” — Distributions of cash or other property made by the LLC to the
Members. The repayment of any Members’ loans made to MNCC and any payment of
fees to a Member or reimbursement of disbursements shall not be considered
Distributions.

“Employee” or “Employees” — Each of the Employees as defined in the M&N
Shareholder Agreement.

“Encumbrance” — Any security interest, mortgage, lien, charge, adverse claim or
restriction of any kind, including, but not limited to, any restriction on use,
voting, transfer, receipt of income or other exercise of any attributes of
ownership.

“GAAP”-—Generally accepted United States accounting principles.

“Income and Gain from Dispositions” — All net income and gain recognized by MNCC
for federal income tax purposes resulting from the sale or other disposition of
all or a substantial portion of the assets of MNCC.

“Income from Operations” — All income and gain recognized by MNCC for federal
income tax purposes, other than Income and Gain from Dispositions.

“Indemnified Party” — See Section 4.4(a)(i).

“Indemnifying Member” — See Section 4.4(b).

“Involuntary Sale Interest” — See Section 10.1.

“Involuntary Sale Member” — See Section 10.1.

“Law” — The New York Limited Liability Company Law, as amended from time to
time.

“LLC” — The limited liability company to which this Agreement pertains, as such
limited liability company may from time to time be constituted.

“LLC Interest” — A Member’s entire right, title and interest in MNCC including a
Member’s percentage share of Distributions from MNCC as well as the Member’s
right to participate in the management and affairs of MNCC.

“LLC Minimum Gain” shall have the meaning set forth in Sections 1.704-2(b)(2)
and 1.704-2(d) of the Treasury Regulations.

“LLC Percentage Interest” — As to each Member, the percentage interest in the
LLC allocated to such Member on the books and records of the LLC.

 

-3-



--------------------------------------------------------------------------------

“Losses from Dispositions” — All net losses recognized by MNCC for federal
income tax purposes resulting from the sale or other disposition by MNCC of all
or a substantial portion of its assets.

“Losses from Operations” — All losses recognized by MNCC for federal income tax
purposes other than Losses from Dispositions.

“Majority-in-Interest of Members” — (a) for so long as Manning is a Member,
(i) Members owning more than 50% of the aggregate current share of profits held
by all Members (excluding the profits owned by Manning as of the date hereof,
whether such profit interest is still owned by Manning) and (ii) Manning and
(b) if Manning is no longer a Member, (i) Members owning more than 50% of the
aggregate share of profits (excluding the profits owned by Manning as of the
date hereof, whether such profit interest is still owned by Manning) and
(ii) those Persons owning more than 50% of the profits interest owned by Manning
as of the date hereof.

“Managing Member” — the initial managing member shall be Manning. If Manning
shall no longer desire or be able to be the managing member, the managing member
shall be elected by a Majority-in-Interest.

“Manning” — William Manning.

“Member” — Any Person who is admitted to MNCC as a Member pursuant to the
provisions of this Agreement.

“Member Minimum Gain” shall mean an amount, with respect to each Member
Nonrecourse Debt, equal to the LLC Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Section 1.704-2(i)(3) of the Treasury Regulations.

“Member Nonrecourse Debt” shall have the meaning set forth in
Section 1.704-2(b)(4) of the Treasury Regulations.

“Member Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Treasury Regulations.

“M&N” — MNA Advisors, Inc.

“MNAO” — M&N Alternative Opportunities, Inc.

“MNCC” — See Preamble.

“MNI” — See Section 14.1.

“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and 1.704(c) of the Treasury Regulations.

 

-4-



--------------------------------------------------------------------------------

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Treasury Regulations.

“Non-voting Member” — Those members who are not Voting Members.

“Note” or “Notes” — Promissory notes payable to the original owner of the Units,
such notes having been delivered by the Employee as partial consideration for
the payment of the purchase price of the Units purchased by the Employee.

“Operating Agreement” — See Preamble.

“Overdue Interest” — As such term is defined in the Note.

“Penalty Interest” — As such term is defined in the Note.

“Permitted Pledge” — See Section 22.2.

“Permitted Transfer” — See Section 7.4.

“Permitted Transferee” — See Section 7.4.

“Person” — Any individual, corporation, partnership (general or limited) limited
liability company, joint stock company, joint venture, estate, trust,
unincorporated association, government or any political subdivision thereof or
other entity.

“Personal Representative” — See Section 15.6.

“PIC” — See Section 15.1.1.

“Quarter” — A three-month period ending on the last business day of each April,
July, October and January.

“Related Shareholders Agreements” — See Section 7.1.1.

“Shareholders Agreements” — Collectively, the Related Shareholders Agreements
and this Agreement.

“Single Percentage Interest” — A one percent interest in the LLC.

“State” — The State of New York.

“Transfer” — Any direct or indirect sale, exchange, assignment, bequest, gift,
the creation of any Encumbrance, and any other transfer or other disposition of
any kind, whether voluntary or involuntary, affecting title to or possession of
an LLC Interest.

“Units” — See Section 3.6.

 

-5-



--------------------------------------------------------------------------------

“Unit Power” — A power of attorney permitting a Majority-in-Interest of Members
to transfer legally a Member’s LLC Interest to a Permitted Transferee.

“Unvested Percentage Interest” — See Section 15.3.

“Unvested Performance Percentage” — See Section 15.3.

“Vested Percentage Interest” — See Section 15.3.

“Vested Performance Percentage” — See Section 15.3.

“vote” — Any right or opportunity to vote for, consent to or otherwise approve
or disapprove any matter, whether such right or opportunity is derived from
applicable law or otherwise.

ARTICLE II

ORGANIZATION

2.1 Name. The name of the LLC shall be Manning & Napier Capital Company, L.L.C.,
and such name shall be used at all times in connection with the business and
affairs of the LLC.

2.2 Organization of the LLC. The LLC shall be organized under the laws of the
State. The LLC shall be organized on the date of the filing of the Articles. The
Members shall execute or cause to be executed and filed the Articles and such
other documents and instruments with such appropriate authorities as may be
necessary or appropriate from time to time to comply with all requirements for
the formation and operation of a limited liability company in the State.

2.3 Purposes of the LLC. The purposes of the LLC are:

(a) to be a member of Manning & Napier Group, LLC;

(b) to have and exercise all of the powers related or incidental thereto and to
engage in any lawful business related or incidental thereto.

2.4 Office. The principal place of business and mailing address of the LLC shall
be determined from time-to-time by a Managing Member. The LLC may maintain
additional offices at such locations as a Managing Member deems advisable.

2.5 Term. The term of the LLC shall commence on the date of the filing of the
Articles, and shall continue in existence until terminated pursuant to the
provisions of this Agreement.

2.6 Title to LLC Property. All of the LLC’s right, title and interest in any
tangible property, intangible property, real property, personal property and
other assets

 

-6-



--------------------------------------------------------------------------------

acquired by the LLC shall be held in the name of the LLC as an entity. No Member
shall have an ownership interest in any property of the LLC in his individual
name or right and each Member’s LLC Interest shall be personal property for all
purposes.

ARTICLE III

ADMISSION OF MEMBERS; CAPITAL CONTRIBUTIONS

3.1 Agreement to Contribute. Each Member shall contribute to the capital of the
LLC at the time and in the manner provided in this Article III and shall
undertake on behalf of the LLC the covenants set forth in this Article III.

3.2 Contributions of the Members.

(a) INTENTIONALLY OMITTED.

(b) (i) Each Member hereby agrees that he shall contribute funds in the form of
capital contributions to the LLC, on a pro rata basis in proportion to his
respective LLC Percentage Interest, whenever in the opinion of a
Majority-in-Interest of Members such additional funds are necessary to further
or accomplish the business or purposes of the LLC. Upon such determination, the
LLC shall give notice to all Members of such determination. Unless otherwise
expressly agreed to by all of the Members, all additional capital contributions
shall be in the form of money, and shall be paid by personal or bank check
within thirty (30) days after the giving of written notice to the Members, in
which notice the amount due and owing by each Member and the purpose for which
the same is being requested shall be specified.

(ii) If a Member fails to pay his additional contribution to the LLC in
accordance with Section 3.2(b)(i) within the thirty (30) day period specified
therein, said Member (hereinafter in this Section called the “Defaulting
Member”) shall be deemed to be in default of his obligations hereunder as of the
thirty-first (31st) day following the date when notice of payment was given to
such Member pursuant to Section 3.2(b)(i). Promptly after said thirty-first
(31st) day, the LLC shall send written notice to the Defaulting Member and to
the other (non-defaulting) Members, which notice shall state that the Defaulting
Member is in default under this Agreement and has an additional fifteen
(15) days from the giving of said default notice within which to cure the
default. If the Defaulting Member does not cure his default within said
additional fifteen (15) day period, then in addition to any other rights the LLC
may have with respect to such Defaulting Member, such Defaulting Member shall
remain liable on the unpaid principal balance of the unpaid capital
contribution, but such amounts shall be payable only to the extent of the amount
of aggregate distributions received from those entities listed on Schedule A
attached hereto, until such additional capital contribution shall be satisfied
in full and provided such distribution amounts are not otherwise required to be
contributed to the capital of those entities listed on Schedule B attached
hereto. In addition to the foregoing, if any Member is required to make an
additional capital contribution to those entities listed on Schedule B attached
hereto pursuant to

 

-7-



--------------------------------------------------------------------------------

the terms of the Related Shareholders Agreements and fails to timely make such
contribution, then such Member shall deliver to those entities listed on
Schedule B attached hereto, as the case may be, any distributions such Member
shall receive from the LLC until such Member’s obligation to make such
contribution shall be satisfied in full. In the discretion of a
Majority-in-Interest of Members (other than the Defaulting Member), all rights
and entitlement of a Defaulting Member attributable to the Defaulting Member’s
LLC Interest shall be suspended during the period of default. If such suspension
is in effect prior to the filing by the LLC of a tax return relating to any LLC
fiscal year, the profits attributable to the Defaulting Member’s LLC Interest
shall be allocated for such fiscal year to the other (non-defaulting) Members
ratably in accordance with their LLC Percentage Interests, but only for such
period that the Member was in default.

3.3 Further Contributions. No Member shall be required to contribute any capital
to the LLC for any reason whatsoever, except as provided in Section 3.2.

3.4 No Priority. No Member shall be entitled to any Distributions from the LLC
or to withdraw or demand the return of any part of his capital contribution
except as specifically provided for herein. No Member shall have the right to
demand or receive property other than cash in return for his capital
contribution or as a Distribution of income. No Member shall have priority over
any other Member either as to the return of his capital contribution to the LLC
or as to any distributions except as specifically provided for herein.

3.5 Treatment of Advances; Interest and Withdrawals.

(a) If any Member shall advance any funds to the LLC other than as provided in
Sections 3.1 or 3.2, the amount of any such advance shall not be an additional
capital contribution of such Member, but shall be a debt due from the LLC to
such Member to be repaid at a fluctuating interest rate equal to the prime rate
of the LLC’s lender (or if there is no lender at a rate set by a
Majority-in-Interest of Members in good faith), and at such times as shall be
expressly agreed upon or, in the absence of such agreement, upon the dissolution
and liquidation of the LLC.

(b) No interest shall be paid on any capital contributions. Except as otherwise
provided herein, no Member shall be entitled to withdraw any part of his capital
contributions.

3.6 Members Interests; Units. The LLC Interests of the Members in the LLC shall
be represented by units (the “Units”). The LLC is authorized to issue up to
100,000,000 Units. Each Member shall be issued Units in the amounts listed on
the books and records of the Company. The holders of the Units shall have the
rights described in this Agreement. Except as otherwise provided in this
Agreement, the Units will vote together as a single class on all issues upon
which the Members are entitled to vote.

 

-8-



--------------------------------------------------------------------------------

3.7 Legend. All certificates representing Units will bear the following legend:

“The units represented by this certificate (the “Units”) have not been
registered under the Securities Act of 1933, as amended (the “Act”), and may not
be sold or transferred unless a registration statement under the Act is in
effect or an exemption from such registration is available. The Units are also
subject to an Amended and Restated Operating Agreement dated as of November 23,
2011, as amended (the “Agreement”), which contains provisions affecting the
rights and obligations of the holder of the Units and restrictions upon the
transfer of the Units. Any transfer of the Units in violation of the Agreement
is null and void. A copy of the Agreement is on file at the principal offices of
the limited liability company.”

ARTICLE IV

RIGHTS, POWERS AND OBLIGATIONS OF THE MEMBERS

4.1 Management of LLC Business. Subject to the limitations of Article II related
to the stated purposes of the LLC, the Managing Member shall be solely
responsible for the management of the LLC’s business.

4.2 Authority of the Members. The Managing Member shall, subject in all cases to
the other provisions of this Agreement and the requirements of applicable law,
manage, control, administer and operate the business and affairs of the LLC for
the purposes herein stated, and to make all decisions affecting such business
and affairs, including, without limitation, the power to:

(a) sell, dispose, trade or exchange the assets of the LLC in the ordinary
course of the LLC’S business;

(b) enter into agreements and contracts and give receipts, releases and
discharges;

(c) purchase liability and other insurance to protect the LLC’s properties and
business;

(d) borrow money for and on behalf of the LLC;

(e) execute any and all other instruments and documents which may be necessary
or desirable to carry out the intent and purpose of this Agreement; and

 

-9-



--------------------------------------------------------------------------------

(f) make any and all expenditures necessary or appropriate in connection with
the management of the affairs of the LLC.

4.3 Transactions Requiring Certain Consent. Notwithstanding anything to the
contrary in this Agreement, the LLC shall not undertake any of the following
actions without the prior written consent of a Majority-in-Interest of the
Members:

(a) amend this Agreement, except to the extent necessary to carry out the
provisions of this Agreement;

(b) deviate from any of the purposes of the LLC as set forth in Article II;

(c) obtain debt financing in excess of $500,000 from any Member or any person
related to or affiliated with a Member;

(d) engage in business in any jurisdiction which does not provide for the
registration of limited liability companies; or

(e) pay fees, commissions or other compensation to a Member.

(f) change the capital structure of the LLC (other than in connection with any
option granted herein to the LLC to repurchase LLC Interests), including, but
not limited to, any issuance (including treasury interests), redemption,
purchase, retirement, conversion or exchange of LLC Interests or grant of
options;

(g) commit for funds in excess of $10,000,000 on a cumulative non-discounted
basis for any fiscal year or portion thereof;

(h) distribute any property (other than an amount of cash not greater than the
cumulative taxable income of the LLC) to the Members;

(i) adopt or change the delegation of authority or fiscal procedures of the LLC;

(j) create, incur or assume any indebtedness for borrowed money in excess of
$10,000,000;

(k) approve any change in the independent public accountants for the LLC;

(l) authorize loans of money by the LLC to any Member in any amount or any other
loan in excess of $1,000,000; or

(m) enter into any lease not necessary for the operation of the business.

 

-10-



--------------------------------------------------------------------------------

4.4 Indemnification.

(a) Indemnification of the Members.

(i) Subject to paragraph (ii) of this Section 4.4, the LLC shall indemnify any
Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the LLC) by reason of the fact that such Person is or was a Member,
officer, employee or agent of the LLC, or is or was serving at the request of
the LLC as a member, director, partner, officer, employee or agent of Another
Enterprise (as defined in paragraph (iii) of this Section 4.4) (an “Indemnified
Party”), against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such Indemnified
Party in connection with such action, suit or proceeding if such Indemnified
Party acted in good faith and in a manner it reasonably believed to be in or not
opposed to the best interests of the LLC, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe its conduct was
unlawful. The LLC shall indemnify any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit, by or in the right of the LLC to procure a judgment in its favor by reason
of the fact that such Person was an Indemnified Party, against expenses
(including attorneys’ fees) actually and reasonably incurred by such Indemnified
Party in connection with the defense of such action or suit, if such Indemnified
Party acted in good faith and in a manner it reasonably believed to be in or not
opposed to the best interests of the LLC; provided, however, that no
indemnification shall be made in respect of any claim, issue or matter as to
which such Person shall have been adjudged to be liable for negligence or
misconduct in the performance of its duty to the LLC.

(ii) Any indemnification under this Section 4.4 shall be made by the LLC only as
authorized in the specific case by the Managing Member upon a determination that
indemnification of a particular Indemnified Party is proper in the circumstances
because such Indemnified Party has met the applicable standard of conduct set
forth in paragraph (i) of this Section 4.4. To the extent, however, that an
Indemnified Party has been successful on the merits or otherwise in defense of
any action, suit or proceeding described above, or in defense of any claim,
issue or matter therein, such Indemnified Party shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by it in
connection therewith, without the necessity of authorization in the specific
case.

(iii) For purposes of any determination under paragraph (ii) of this
Section 4.4, a Person shall be deemed to have acted in good faith and in a
manner it reasonably believed to be in or not opposed to the best interests of
the LLC, or, with respect to any criminal action or proceeding, to have had no
reasonable cause to believe its conduct was unlawful, if such Person’s action is
based on the records or books of account of the LLC or Another Enterprise, or on
information supplied by the officers of the LLC or Another Enterprise in the
course of their duties, or

 

-11-



--------------------------------------------------------------------------------

on the advice of legal counsel for the LLC or Another Enterprise or on
information or records given or reports made to the LLC or Another Enterprise by
an independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the LLC or Another Enterprise; provided,
however, that such Person shall not be deemed to have acted in good faith if
such Person had knowledge concerning the action in question that would cause
that Person’s reliance to be unwarranted. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that the
Person did not act in good faith and in a manner which it reasonably believed to
be in or not opposed to the best interests of the LLC, or, with respect to any
criminal action or proceeding, that such Person had reasonable cause to believe
that its conduct was unlawful. The term “Another Enterprise” as used in this
Section 4.4 shall mean any other limited liability company, partnership,
corporation, joint venture, trust or other enterprise of which a Person is or
was serving at the request of the LLC as a member, director, partner, officer,
employee or agent including, without limitation, any entity in which the LLC
owns 50% or more of the owners’ equity. The provisions of this paragraph (iii)
shall not be deemed to be exclusive or to limit in any way the circumstances in
which a Person may be deemed to have met the applicable standard of conduct set
forth in paragraph (i) of this Section 4.4.

(iv) The LLC may pay expenses incurred in defending or investigating a
threatened or pending action, suit or proceeding in advance of the final
disposition of such action, suit or proceeding upon receipt of (i) an
undertaking by or on behalf of an Indemnified Party to repay such amount, unless
it shall ultimately be determined that such Indemnified Party is entitled to be
indemnified by the LLC as authorized in this Section 4.4, and (ii) a written
affirmation of the good faith belief of the Indemnified Party that such
Indemnified Party has met the standard of conduct necessary for indemnification
under this Section 4.4.

(v) The indemnification provided by this Section 4.4 shall not be deemed
exclusive of any other rights to which any Person seeking indemnification may be
entitled under any agreement or contract or pursuant to the direction (howsoever
embodied) of any court of competent jurisdiction or otherwise, both as to action
in an official capacity and as to action in another capacity while holding such
office, it being the policy of the LLC that indemnification of the Persons
specified in the first sentence of paragraph (i) of this Section 4.4 shall be
made to the fullest extent permitted by the Act. The indemnification provided by
this Section 4.4 shall continue as to a Person who has ceased to be an
Indemnified Party and shall inure to the benefit of the heirs, executors and
administrators of such a Person.

(vi) The Managing Member may decide that the LLC shall purchase and maintain
insurance on behalf of an Indemnified Party against any liability asserted
against such Indemnified Party and incurred by such Indemnified Party in any
such capacity, or arising out of its status as an Indemnified Party, whether or
not the LLC would have the power or the obligation to indemnify such Indemnified
Party against such liability under the provisions of this Section 4.4.

 

-12-



--------------------------------------------------------------------------------

(b) Member Indemnification. Each Member (the “Indemnifying Member”) shall
indemnify and hold harmless the LLC and the other Members from and against any
loss, expense, damage or injury (including attorneys’ fees) suffered or
sustained by the LLC or the other Members resulting directly or indirectly from
any act or omission by the Indemnifying Member if (i) such act or omission is
within the scope of the authority of such Member under this Operating Agreement
and is not in contravention of this Operating Agreement, but such Indemnifying
Member is grossly negligent in respect thereof, or (ii) such act or omission is
not within the scope of authority of such Member under this Operating Agreement
or is in contravention of this Operating Agreement.

4.5 INTENTIONALLY OMITTED.

4.6 Liabilities of Members. The Members shall have no personal liability with
respect to liabilities and obligations of the LLC and shall not be required to
make any contributions to the capital of the LLC other than their capital
contributions provided for in Sections 3.1 and 3.2 hereof.

4.7 Other Compensation. No Member shall be entitled to any fees, commissions or
other compensation from the LLC for any services rendered to or performed for
the LLC, except as approved by the Members in accordance with Section 4.3.

4.8 Meetings of and Voting by Members.

(a) A meeting of the Members may be called at any time by the Managing Member.
Meetings of Members shall be held at the LLC’s principal place of business. Not
less than ten (10) nor more than thirty (30) days before each meeting, the
Voting Member(s) calling the meeting shall give written notice of the meeting to
each Member entitled to vote at the meeting. The notice shall state the time,
place and purpose of the meeting. Notwithstanding the foregoing provisions, each
Member who is entitled to notice shall be deemed to have waived such notice if
before or after the meeting the Member signs a waiver of the notice which is
filed with the records of Members’ meetings, or is present at the meeting in
person or by proxy. Unless this Agreement provides otherwise, at a meeting of
Members, the presence in person or by proxy of a Majority-in-Interest of Members
shall constitute a quorum. A Member may vote either in person or by written
proxy signed by the Member or by his duly authorized attorney-in-fact.

(b) Wherever this Agreement requires the “written consent”, “approval” or
“election” by the Members, the affirmative vote of a Majority-in-Interest of
Members shall be required to approve the matter, except where a higher vote is
required by this Agreement.

 

-13-



--------------------------------------------------------------------------------

ARTICLE V

LLC DISTRIBUTIONS;

PAYMENT OF CONSIDERATION;

ALLOCATIONS OF INCOME, LOSS AND CREDIT

5.1 Distributions. Distributions to Members in respect of their LLC Interests
are intended to be made no less frequently than quarterly. The aggregate amount
to be distributed in any Quarter (the “Distributable Amount”) will be an amount,
subject to the limitations of Section 508 of the Law, equal to the LLC’s income
determined in accordance with GAAP applied on a consistent basis for the three
month period ending on the last Business Day of the month preceding the last
month of such Quarter as reduced by any amounts which are necessary or
appropriate for the LLC to retain (based on the fact that the Company is a
holding company). On or prior to the fifteenth Business Day of the last month of
each Quarter, the Managing Member will provide a recommendation of the
Distributable Amount to the LLC. Unless Members holding at least 25 percent of
the LLC Percentage Interests determine that such recommendation contains a clear
error or would result in a contravention of applicable law, the recommendation
shall be deemed to be adopted by the LLC. On or prior to the last Business Day
of each Quarter, the LLC shall distribute the Distributable Amount to its
Members in accordance with their LLC Percentage Interests. The LLC shall attempt
(to the extent such action is not burdensome on or inconvenient to the LLC or
any Member) to make interim distributions to the Members in proportion to their
LLC Percentage Interests in an amount equal to the Member’s estimated income tax
liability resulting from his ownership of the LLC Interest. Notwithstanding the
above, the cumulative annual distributions in any taxable year shall be at least
equal to 45 percent of the LLC’s federal taxable income for such year.

 

-14-



--------------------------------------------------------------------------------

5.2 Allocations.

Subject to Section 5.4, Income from Operations and Losses from Operations and
Income and Gain from Dispositions and Losses from Dispositions shall be
allocated to the Members in accordance with their LLC Percentage Interests;
provided, however, gains from Interim Capital Events shall be allocated to the
Member requesting such Interim Capital Event.

5.3 INTENTIONALLY OMITTED.

5.4 Special Allocations.

(a) (i) No Member shall be allocated any item of loss or deduction to the extent
said allocation will cause or increase any deficit in said Member’s Capital
Account, in excess of the amount such Member is obligated or deemed obligated to
restore pursuant to the penultimate sentences of Treasury Regulation
Section 1.704-2(g)(1) or Treasury Regulations Section 1.704-2(i)(5), as the case
may be, as of the end of the LLC’s tax year to which such allocation relates. In
determining the amount, if any, of a deficit balance in a Member’s Capital
Account, such Capital Account shall be reduced for the items described in
Treasury Regulation Sections 1.704-l(b)(2)(ii)(d)(4), (5) and (6).

(ii) If any Member with a deficit in his Capital Account unexpectedly receives
any adjustment, allocation or distribution described in Treasury Regulation
Section 1.704-l(b)(2)(ii)(d)(4), (5) or (6), then LLC items of income and gain
(including gross income, if necessary) shall be specially allocated to such
Member in an amount and manner sufficient to eliminate the deficit in said
Member’s Capital Account created by such adjustment, allocation, or distribution
as quickly as possible.

The Members intend that the provisions set forth in this Section 5.4(a)(ii) will
constitute a “Qualified Income Offset” as described in Treasury Regulation
Section 1.704-l(b)(2)(ii)(d). The Treasury Regulations shall control in the case
of any conflict between such Treasury Regulations and this Section 5.4(a)(ii).

(b) The following provisions shall be applicable in any taxable year in which
the LLC has nonrecourse deductions as defined in Treasury Regulations Sections
1.704-2(b)(1) and 1.704-2(c):

(i) Except as otherwise provided in Section 1.704-2(f) of the Treasury
Regulations, if there is a net decrease in LLC Minimum Gain for any fiscal year,
each Member shall be specially allocated items of income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Member’s share
of the net decrease in LLC Minimum Gain to the extent required by Treasury
Regulations Section 1.704-2(f). The items to be so allocated shall be determined
in accordance with Sections 1.704-2(f) and (i) of the LLC Regulations. This
subparagraph (b)(i) is intended to comply with the minimum gain chargeback
requirement in said section of the Treasury Regulations and shall be interpreted
consistently therewith. Allocations

 

-15-



--------------------------------------------------------------------------------

pursuant to this subparagraph (b)(i) shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant hereto.

(ii) Except as otherwise provided in Section 1.704-2(i)(4) of the Treasury
Regulations, if there is a net decrease in Member Minimum Gain attributable to a
Member Nonrecourse Debt during any fiscal year, each Member who has a share of
the Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
in accordance with Section 1.704-2(i)(5) of the Treasury Regulations, shall be
specially allocated items of LLC income and gain for such year (and, if
necessary, subsequent years) in an amount equal to that Member’s share of the
net decrease in the Member Minimum Gain attributable to such Member Nonrecourse
Debt to the extent and in the manner required by Section 1.704-2(i) of the
Treasury Regulations. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and (j)(2) of the Treasury Regulations.
This subparagraph (b)(ii) is intended to comply with the minimum gain chargeback
requirement with respect to Member Nonrecourse Debt contained in said section of
the Treasury Regulations and shall be interpreted consistently therewith.
Allocations pursuant to this subparagraph (b)(ii) shall be made in proportion to
the respective amounts required to be allocated to each Member pursuant hereto.

(iii) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or
other applicable period shall be allocated to the Members in accordance with
their respective LLC Percentage Interests.

(iv) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any fiscal
year or other applicable period with respect to a Member Nonrecourse Debt shall
be specially allocated to the Member that bears the economic risk of loss for
such Member Nonrecourse Debt (as determined under Sections 1.704-2(b)(4) and
1.704-2(i)(1) of the Treasury Regulations).

(c) In accordance with Code Section 704(c), any Inherent Gain (as defined below)
with respect to any property contributed to the capital of the LLC shall be
allocated to the Member contributing such property in accordance with any
permissible method contained in Treasury Regulations issued under Code
Section 704(c) selected by the Tax Matters Partner (defined in Section 6.6
herein). Each Member hereby agrees to report income, gain, loss and deduction on
such Member’s federal income tax return in a manner consistent with the method
used by the LLC. In addition, depreciation attributable to such property shall
be allocated among the Members in accordance with the Treasury Regulations under
Code Section 704(c). Allocations pursuant to this subparagraph are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing any Member’s Capital Account or share of
profits, losses, other items or distributions pursuant to any provision of this
Agreement. For purposes of this Section 5.4(c), “Inherent Gain” shall be the
difference between the fair market value of the property contributed to the LLC
(unreduced by any liabilities secured by the property or to which

 

-16-



--------------------------------------------------------------------------------

the property is subject) and the adjusted basis of said property, determined
immediately before the contribution of said property to the LLC.

(d) In the event any Member’s LLC Percentage Interest shall change during any
taxable year, notwithstanding any other provision of this Agreement, the LLC, in
a manner consistent with the requirements of Section 706 of the Code, or
equivalent legislation and applicable Treasury Regulations, shall allocate the
LLC’s Income or Loss from Operations and Income and Gain or Loss from
Dispositions, and each item of income, deduction or credit of the LLC with
respect to such Member, in a manner which takes into account his varying LLC
Percentage Interest during such taxable year.

(e) If the Code or any applicable Treasury Regulations shall require that any
item of income, deduction, gain, loss or credit of the LLC be allocated among
the Members in a manner inconsistent with the allocations provided for in this
Article in order to be respected by the Internal Revenue Service, then,
notwithstanding any other provision of this Agreement, a Majority-in-Interest of
Members shall reallocate all such items in a manner which conforms with the Code
or any applicable Treasury Regulations and most closely approximates the
allocations otherwise provided for in this Article. Allocations under the
previous sentence shall be binding on all Members.

5.5 Binding Effect. The Members are aware of the income tax consequences of the
allocations made by this Article and hereby agree to be bound by the provisions
of this Article in reporting their shares of LLC income, gain, loss and
deduction for Federal income tax purposes.

5.6 Election. Upon the affirmative vote of a Majority-in-Interest of Members the
LLC shall make all elections for Federal income tax purposes that such Members
reasonably determine to be in the best interest of the Members and the LLC,
including the election to adjust the basis of any asset of the LLC pursuant to
Code Sections 734(b) and 743(b).

5.7 Change in Percentage Interests. Except as necessary for the implementation
of Section 5.8 or the reallocation of income as provided in Section 3.2(b)(ii),
allocations pursuant to this Article V shall be made using a pro rata allocation
based on the number of months such LLC Interest is held by such Member during
the taxable year. For purposes of Section 3.2(b)(ii) the reallocation shall be
effective only during the suspension period and shall be made using a pro rata
allocation based on the number of days from the date the suspension starts until
the date the suspension ends over 365.

5.8 Convention. For purposes of this Article V, a change in a Member’s LLC
Interest shall be effective as follows: (A) a change in a Member’s LLC Interest
which occurs during the first fifteen days of any calendar month shall be
effective as of the first day of such calendar month; and (B) a change in a
Member’s LLC Interest

 

-17-



--------------------------------------------------------------------------------

which occurs after the fifteenth day of a calendar month shall be effective as
of the first day of the month following such calendar month.

ARTICLE VI

RECORDS, REPORTS AND TAXES

6.1 Fiscal Year. The fiscal year of the LLC for both accounting and Federal
income tax purposes shall end on December 31 of each year, and, the LLC shall
report its operations and profits and losses in accordance with the cash method
of accounting.

6.2 Books and Records. At all times during the term of this Agreement, the LLC
shall keep or cause to be kept full and faithful books of account in which shall
be entered fully and accurately each transaction of the LLC. All of the books of
account shall at all times be maintained at the principal office of the LLC or
at the office of the LLC’s accountants. The LLC’s books of account shall be open
to inspection and examination by the Members or their representatives, by
appointment, during normal business hours. The books and records of LLC shall be
maintained at the principal office of the LLC.

6.3 Capital Account. There shall be established and maintained on the books of
the LLC a Capital Account for each Member.

6.4 Reports. The LLC shall provide the Members with a quarterly report of the
LLC’s operations, which shall include income statements of the LLC for such
quarter and for the year to date, by no later than the end of the month
succeeding such calendar quarter. Each Member and his respective attorneys,
accountants and other advisors, shall have the right at all times during usual
business hours and upon reasonable notice, to examine, review, audit, and make
copies of the books and records of the LLC. Each Member shall maintain all
information relating to the LLC contained in such reports and books and records
in strict confidence. Each Member making such examination, review, audit or
copying shall bear all of the expenses incurred by such Member and the LLC in
any such examination, review, audit and copying.

6.5 Tax Status. Each of the Members hereby acknowledges that the LLC is intended
to be characterized as a partnership for Federal and New York tax purposes and
will be subject to all provisions of Subchapter K of Chapter 1 of Subtitle A of
the Code. The LLC shall use all reasonable efforts to cause its accountants to
prepare and make timely filings of all tax returns and statements which the
accountants determine must be filed on behalf of the LLC with any taxing
authority. A copy of such returns and statements shall be provided to each
Member prior to thirty (30) days before the due date (computed without regard to
any extensions thereof) and actual filing of such return.

6.6 Tax Returns; Elections.

 

-18-



--------------------------------------------------------------------------------

(a) Manning shall be the “Tax Matters Partner” for purposes of the Code and
shall notify the Members of any audit or other matters of which it is notified
or becomes aware. Manning shall cause all income tax and information returns for
the LLC to be prepared by the LLC’s accountant and shall cause such tax returns
to be timely filed with the appropriate authorities. Copies of such tax and
information returns shall be kept at the principal office of the LLC or at such
other place as the Managing Member shall determine and shall be available for
inspection by the Members or their representatives during normal business hours.

(b) The LLC may, but is not required to, make an election for Federal income tax
purposes to the extent permitted by applicable law and regulations, as follows:

(i) in case of a transfer of all or part of any Member’s LLC Interest, the LLC
may elect in a timely manner pursuant to Section 754 of the Code and pursuant to
corresponding provisions of applicable state and local tax laws to adjust the
bases of the assets of the LLC pursuant to Sections 734 and 743 of the Code; and

(ii) all other elections required or permitted to be made by the LLC shall be
made in such a manner as the Managing Member, in consultation with the LLC’s
attorney or the LLC’s accountant, determines to be most favorable to the
Members.

(c) No Member shall take any action, refuse to take any action or omit to take
any action which would cause the LLC to forfeit the benefits of any tax election
previously made or agreed to be made by the LLC.

ARTICLE VII

WITHDRAWAL AND REPLACEMENT OF MEMBERS;

RESTRICTIONS ON TRANSFER OF LLC INTERESTS

7.1 General. No Member may Transfer any or all of its LLC Interest except as
permitted by, and in accordance with the terms of, this Agreement.

7.1.1 Related Shareholders Agreements. The Members are parties to the other
agreements listed on Schedule C attached hereto. These agreements are
collectively referred to as the “Related Shareholders Agreements”). The Related
Shareholders Agreements contain provisions similar to those contained in this
Agreement, including without limitation, provisions granting purchase and sale
options with respect to the shares of common stock or interests of the entities
listed on Schedule A attached hereto owned by the parties to such Related
Shareholders Agreements. The Members agree that in the event a purchase or sale
of shares is to occur pursuant to a provision of a Related Shareholders
Agreement, the Members of the LLC, as the case may be, shall simultaneously
purchase or sell LLC Interests

 

-19-



--------------------------------------------------------------------------------

pursuant to the provision(s) of this Agreement most similar to the applicable
provision(s) of such Related Shareholders Agreement.

7.2 Registration of Transfer by LLC. The LLC will not cause or permit a Transfer
of any LLC Interests to be recorded on its books unless the Transfer is
permitted by, and has been made in accordance with the terms of, this Agreement.

7.3 Effect of Non-Complying Transfers. Any purported Transfer in violation of
this Agreement will be null and void and of no legal effect, and no purported
transferee of such a Transfer will be a Member of the LLC.

7.4 Definition of “Permitted Transfer” and “Permitted Transferee”. Any Transfer
permitted by, and made in accordance with the terms of, this Agreement is
referred to as a “Permitted Transfer”. Any Person to which an LLC Interest may
be transferred pursuant to a Permitted Transfer is referred to as a “Permitted
Transferee”. Any Permitted Transferee will be deemed to be a “Member” for the
purposes of this Agreement, effective as of the date of the Permitted Transfer.

7.5 Death, Disability, Bankruptcy, Dissolution or Withdrawal of a Member.

(a) Upon the death, Disability or Bankruptcy of an individual Member (including
a substituted Member), such Member’s legally authorized Personal Representative
shall have all of the rights of a Member solely for the purpose of settling or
managing his estate, and shall have such power as the decedent, Disabled,
bankrupt or insolvent Member possessed to make an assignment of interest in the
LLC in accordance with the terms hereof. No such representative shall be
admitted as a Member of the LLC except in compliance with the terms hereof.

(b) Upon the Bankruptcy, dissolution or other cessation to exist as a legal
entity of any Member which is not an individual, the authorized representative
of such entity (and, in the case of a terminated trust, the actual remaindermen)
shall have all the rights of a Member for the purpose of effecting an orderly
winding up and disposition of the business of such entity and such power as such
entity possessed to make an assignment of its interest in the LLC in accordance
with the terms hereof. No such representative shall be admitted as a Member in
the LLC except in compliance with the terms hereof.

7.6 Convention. For purposes of this Article VII, a change in a Member’s LLC
Interest shall be effective on the date provided in Section 5.8.

ARTICLE VIII

CERTAIN PERMITTED TRANSFERS OF LLC INTERESTS

8.1 Generally. Each Member may Transfer his LLC Interest with the express
written consent of all other Members, which consent may be withheld in any

 

-20-



--------------------------------------------------------------------------------

Member’s sole and absolute discretion. Notwithstanding the preceding sentence,
Manning may Transfer all but not less than all of his LLC Interest.

8.2 INTENTIONALLY OMITTED.

8.3 INTENTIONALLY OMITTED

8.4 INTENTIONALLY OMITTD

8.5 INTENTIONALLY OMITTED.

ARTICLE IX

CONDITIONS APPLICABLE TO TRANSFERS

9.1 General. Notwithstanding anything to the contrary contained in this
Agreement:

(a) Any sale, assignment or transfer, whether direct or indirect, of any LLC
interest shall be made in full compliance with (i) all applicable statutes, law,
ordinances, rules and regulations of all Federal, state and local governmental
bodies, agencies and subdivisions having jurisdiction over the LLC and (ii) the
contracts and any other agreements affecting the LLC, so that the operation of
the LLC can continue without interruption and without violation of any
applicable law or any such instruments.

(b) No change in ownership of the LLC interest of any Member shall be binding
upon the LLC or any other Member unless and until (i) true copies of instruments
of transfer executed and delivered pursuant to or in connection with such
transfer shall have been delivered to the LLC; (ii) the transferee shall have
delivered to the LLC an executed and acknowledged assumption agreement pursuant
to which the transferee assumes all of the obligations of the transferor
hereunder, and agrees to be bound by all of the provisions of this Agreement
(including, without limitation, if pursuant to the provisions of this Agreement,
the transferee is to become, as a result of such transfer, a Member of the LLC,
an acknowledgment thereof); (iii) the LLC shall have consented thereto; and
(iv) the transferee shall have executed, acknowledged and delivered any
instruments required under the Law to effect such transfer.

9.2 Transferees by Operation of Law. If, notwithstanding the provisions of this
Agreement, any Person acquires all or any part of the LLC Interest of a Member
in violation of this Agreement by operation of law or judicial proceeding, the
holder(s) of said LLC Interest shall be entitled to receive only the share of
income, gain, deductions, credits, and losses and the return of contributions to
which said Member would otherwise be entitled, and said Person shall have no
right to participate in the management of the LLC and vote on matters coming
before the LLC.

 

-21-



--------------------------------------------------------------------------------

ARTICLE X

LLC OPTION TO PURCHASE LLC INTERESTS

UNDER CERTAIN CIRCUMSTANCES

10.1 LLC Option. In the event that (i) voluntary proceedings by, or involuntary
proceedings against, any Employee are commenced under any provisions of any
federal or state law relating to bankruptcy or insolvency, (ii) the LLC
Interests of any Employee are attached or garnished, (iii) any judgment is
obtained in any action or proceeding against an Employee and the sale of such
Employee’s LLC Interest is contemplated under legal process as a result of such
judgment, (iv) any execution or other legal process is issued against any
Employee or against such Employee’s LLC Interest or (v) any other form of legal
proceedings or process is commenced by which the LLC Interests of an Employee
may be Transferred, the LLC (or its designee) will have the right, exercisable
upon written notice given to such Employee (the “Involuntary Sale Member”), to
purchase all but not less than all of the Involuntary Sale Member’s LLC Interest
(the “Involuntary Sale Interest”). The closing of the purchase and sale of the
Involuntary Sale Interest will occur in accordance with Article XVIII. At such
closing, the Involuntary Sale Member shall execute and deliver such instruments
as may be reasonably necessary to effectuate such sale. The LLC (or its
designee) will pay the purchase price set forth in Section 10.2 to the
Involuntary Sale Member upon the payment terms set forth in Section 10.3.

10.2 Purchase Price. (a) The purchase price for the Involuntary Sale Interest
which constitutes Unvested Percentage Interest will be the lesser of the (i) the
cost for such Unvested Percentage Interest and (ii) the fair market value of
such Unvested Percentage Interest, as determined in the sole discretion of the
Voting Members. The purchase price for the Involuntary Sale Interest which
constitutes Vested Percentage Interest will be the fair market value of such
Vested Percentage Interest, as determined in the sole discretion of the Voting
Members.

10.3 Terms of Payment. (a) The purchaser(s) will pay the purchase price for the
Involuntary Sale Interest which are Unvested Percentage Interests to the
Involuntary Sale Member, at purchaser’s option (i) in cash at the Closing or
(ii) over 12 payments, on each of the next 12 Payment Dates (as defined below),
beginning on the next Payment Date after the closing of the sale. In addition,
if purchaser elects to pay based on (ii) above, each such payment will include
an amount of interest equal to the Stated Rate (prorated for the time the unpaid
purchase amount remains unpaid) on the unpaid purchase price; and (b) the
purchaser will pay the purchase price for the Involuntary Sale Interest which
are Vested Percentage Interests by making 12 payments, on each of the next 12
Payment Dates, beginning on the next Payment Date after the closing of the sale.
In the event the purchase price for such LLC Interest is adjusted due to a Sale
Event any amount still owing after the Sale Event shall be due and payable
within 10 days of the Sale Event. Any sale contemplated by this Section 10.3
shall be pursuant to a purchase agreement reasonably satisfactory to the
parties, which agreement, in the case of an individual purchaser, shall contain
language

 

-22-



--------------------------------------------------------------------------------

pursuant to which the purchaser shall pledge the LLC Interests he or she
purchases as security for the purchaser’s payment obligations under the purchase
agreement. For purposes of this Agreement the term Payment Date shall mean the
last business day of each April, July, October and January. For purposes of this
Agreement the term Stated Rate shall mean the sum of (a) the Federal
Reserve/Citibase prime rate quoted by Bloomberg L.P. at 11 a.m. (New York City
time) on the immediately preceding Payment Date plus (b) two percent (2%).

10.4 Closing. The closing with respect to any purchase and sale of Shares
pursuant to this Article X shall be held in accordance with Article XVIII.

ARTICLE XI

COMPANY OPTION TO PURCHASE UNVESTED PERCENTAGE INTERESTS

OWNED BY AN EMPLOYEE UPON CERTAIN EVENTS.

11.1 Company Purchase Option. A designee of the Company shall have the option to
purchase all or a portion of the Unvested Percentage Interest (the “DDR
Interest”) owned by each Employee (each a “DDR Selling Member”) (a) on or after
February 21, 2015 or (b) earlier, on the date the DDR Selling Member’s
employment (with Manning & Napier Group, LLC (or any of its subsidiaries)) is
terminated for any reason other than death or Disability. The Company may
exercise its option with respect to the DDR Interest by written notice given to
the DDR Selling Member or to his Personal Representative. The Company’s designee
will pay the purchase price set forth in Section 11.2 to the DDR Selling Member
or to his Personal Representative upon the payment terms set forth in
Section 11.3.

11.2 Purchase Price. The purchase price for the DDR Interest will be the lesser
of (i) the cost for such DDR Interest and (ii) the fair market value of such DDR
Interest, as determined in the sole discretion of the Voting Members.

11.3 Terms of Payment. The purchaser(s) will pay the purchase price for the DDR
Interest to the DDR Selling Member at purchaser’s option (i) in cash at the
Closing or (ii) over 12 payments, on each of the next 12 Payment Dates,
beginning on the next Payment Date after the closing of the sale. In addition,
if purchaser elects to pay based on (ii) above, each such payment will include
an amount of interest equal to the Stated Rate (prorated for the time the unpaid
purchase amount remains unpaid) on the unpaid purchase price. Any sale
contemplated by this Section 11.3 shall be pursuant to a purchase agreement
reasonably satisfactory to the parties, which agreement, in the case of an
individual purchaser, shall contain language pursuant to which the purchaser
shall pledge the LLC Interests he or she purchases as security for the
purchaser’s payment obligations under the purchase agreement.

11.4 The Closing. The closing with respect to any purchase and sale of such LLC
Interest shall be in accordance with Article XVIII.

 

-23-



--------------------------------------------------------------------------------

ARTICLE XII

INTENTIONALLY OMITTED.

ARTICLE XIII

INTENTIONALLY OMITTED

ARTICLE XIV

COMPANY REDEMPTIONS

14.1 Redemptions In General. The Company’s primary asset shall be its ownership
of the units of Manning and Napier Group, LLC. Each year beginning with the
calendar year 2014 the Managing Member shall determine whether to allow Members
to be entitled, in whole or in part, to have redeemed by the Company a portion
of their Vested Percentage Interest. If the Managing Member so decides the
mechanism for effectuating such redemption shall be that the Members shall have
a subscription period in the first Quarter of each such calendar year, whereby
each Member shall inform the Company of how much of their Vested Percentage
Interest such Member would like to have redeemed. The procedure of such annual
subscription period shall be determined by the Managing Member.

The Managing Member shall effectuate such redemption by offering to exchange the
necessary units of Manning & Napier Group, LLC to Manning & Napier, Inc. (“MNI”)
pursuant to the exchange agreement between the Company and MNI and others. In
the event MNI delivers shares of MNI to the Company the Company shall sell such
shares promptly and complete the redemption after such sale.

The purchase price that the Company shall pay a Member for his or her Vested
Percentage Interest that is subject to redemption shall be equal to the amount
the Company receives (less any ordinary and necessary expenses incurred by the
Company to effectuate such redemption) from the exchange of the units (or from
the sale of the shares of Manning & Napier Inc. it receives pursuant to the
exchange).

14.2 Additional Sale Rights.

14.2.1 If Manning desires to be redeemed he may only do so in connection with
granting the other Members the same right.

14.2.2 Upon the redemption of an LLC Interest of the Company (for avoidance of
any doubt, excluding a purchase under Article 10 or 11 of this Agreement), as
consideration for the LLC Interest redeemed, the Company shall pay to the
redeeming Member at the end of each calendar quarter, beginning with the
calendar quarter in which the redemption is effective, an amount equal to the
sum of all payments received from MNI (including, without limitations, payments
received by the Company

 

-24-



--------------------------------------------------------------------------------

under the TRA Agreement) during such calendar quarter, attributable to the
related redemption.

ARTICLE XV

 

CERTAIN DEFINITIONS AND MISCELLANEOUS RULES

15.1 INTENTIONALLY OMITTED

15.2 INTENTIONALLY OMITTED

15.3 Vested and Unvested Percentage Interests. (a) The term “Vested Percentage
Interest” means that Percentage Interest owned by the Employees which are vested
pursuant to this Section 15.3. The term “Unvested Percentage Interest” means
that Percentage Interest owned by the Employees which are not Vested Percentage
Interest.

15.3.1 Fifteen percent (15%) of the LLC Interests of each Employee shall be
Vested Percentage Interest upon execution of this Agreement.

15.3.2 Five percent (5%) of each Employee’s Unvested Percentage Interest (the
“Unvested Time Percentage”) shall vest on each of December 31,
2012, December 31, 2013 and December 31, 2014 provided such Employee is employed
on such date by Manning & Napier Group, LLC (or any of its subsidiaries).

15.3.3 Any Unvested Percentage Interest not vested under Section 15.3.1 or
subject to vesting under 15.3.2 (the “Unvested Performance Interest”) shall vest
or remain Unvested Percentage Interest pursuant to Section 15.5 below.

15.3.4 Notwithstanding any other provision of this Agreement to the contrary, in
the event of the death of any Member all LLC Interests owned by such Member
shall immediately become Vested Percentage Interests.

15.4 Disability or Disabled. The terms “Disability” and “Disabled” mean such
physical or mental disability or incapacity of an individual as, in the opinion
of a Super-Majority-In-Interest of the Members (excluding the Disabled Member),
prevents such individual from discharging his normal service obligations to the
LLC or any of its affiliates for an aggregate period of 90 Business Days during
any 365-day period. The date of Disability will be the date on which the Members
make the determination set forth in the preceding sentence.

15.5 Performance Incentive Committee.

15.5.1 There shall be established performance incentive committee (“PIC”) which
shall comprise five members for each Member (other than

 

-25-



--------------------------------------------------------------------------------

Manning). Manning, Cunningham and Auspitz shall be the “permanent members” of
the PIC; provided, however, that Manning may replace Cunningham or Auspitz in
his sole discretion; further provided, however, should Manning not desire or be
able to serve on the PIC, then the “permanent members” shall select his
replacement. Manning along with one of the two other permanent members (or the
two “permanent members,” if Manning is no longer a member of the PIC) shall
select the remaining two individuals who shall comprise the PIC for each Member
(other than Manning). Each member of the PIC shall have one vote and any action
by the PIC shall require the affirmative vote of at least three (3) of its
members.

15.5.2 The purpose of the PIC shall be to determine if a Member has met his or
her performance criteria for the calendar years 2012, 2013 and 2014 and
therefore the Member is eligible to vest as to one-third (1/3) of the Member’s
Unvested Performance Interest. In addition, should a Member be determined by the
PIC not to have met his or her performance criteria in either 2012 or 2013 then
the PIC shall have the discretion at the end of 2013 or 2014 (as applicable) to
determine that such Member should vest with respect to some or all of such
previously Unvested Performance Interest.

15.5.3 The process of the PIC shall be as follows:

(a) Prior to each calendar year for which a Member subject to evaluation by the
PIC,

(i) Prior to November 30 the supervisor or area manager of the Member shall
propose criteria related to the performance expectations of such Member to the
PIC.

(ii) Prior to December 20 the PIC shall review the proposed criteria, modify the
criteria as it deems appropriate and approves the final criteria for such
Member.

(iii) Prior to December 31 the final criteria shall be distributed to the Member
and his or her supervisor.

(b) After the calendar year for which a Member is subject to evaluation by the
PIC,

(i) Prior to January 15 the Member’s supervisor shall submit to the PIC an
evaluation of the Member’s performance (as it pertains to the final criteria
established by the PIC) and a recommendation as to whether the Member has met
such criteria.

(ii) Prior to February 15 the PIC shall vote on the supervisors recommendation
with a majority of the PIC (3 votes) needed to approve or reject. If the PIC
rejects the supervisor’s recommendation then the PIC shall, by majority vote,
adopt its own recommendation. The supervisors recommendation and

 

-26-



--------------------------------------------------------------------------------

the votes of the individual members of the PIC shall be available for review by
the affected Member.

(iii) Prior to February 21 the Member and his or her supervisor shall be
informed of the PIC’s decision. If the PIC does not notify the Memberer (taking
into account (c) below) of its decision in a timely manner, then it will be
assumed that the PIC has approved the vesting of such Member’s Unvested
Performance Interest that were subject to vesting for such calendar year.

(c) Notwithstanding any of the dates listed in (i) and (ii) above the PIC and
the supervisor shall be afforded delays of up to two weeks and more time for
circumstances beyond their control.

15.5.4 Notwithstanding any provision of this Agreement to the contrary, if the
PIC determines in its review of the 2014 performance of the Members that certain
LLC Interest shall remain Unvested Performance Interests, then such LLC
Interests are subject to purchase by a designee of the Company pursuant to
Article 11 above. Before authorizing such purchase the PIC shall determine who
(which may not be the Company) shall be entitled to purchase such LLC Interest;
provided, however, no member of that Member’s PIC may be so designated.

15.6 Personal Representative. The term “Personal Representative” means the
executor or administrator of the estate of a deceased Member, the guardian or
other legal representative of a Disabled Member and any other personal or legal
representative (by operation of law or otherwise), as the case may be, of a
Member. The Personal Representative of any Member will give the LLC prompt
notice of his appointment, stating the address at which notices under this
Agreement may be given to him.

15.7 INTENTIONALLY OMITTED

ARTICLE XVI

LLC’S OBLIGATIONS TO PAY FOR LLC INTERESTS

Default in Certain Payments by LLC. If the LLC defaults in making any payment
with respect to its purchase of LLC Interests of any Member, whether at any
closing specified herein or under any promissory note issued hereunder, and such
default is not in dispute and continues for 90 Business Days after notice
thereof, the Members shall cause the LLC to be dissolved and liquidated, and
distribution of the assets promptly made.

ARTICLE XVII

DISSOLUTION, LIQUIDATION AND TERMINATION

17.1 Dissolution.

 

-27-



--------------------------------------------------------------------------------

(a) Except as herein otherwise expressly provided, the LLC shall be dissolved
upon the occurrence of any of the following events:

(i) the divesting by the LLC of all or substantially all of its assets and any
property, real or personal, that it may receive resulting from a sale, exchange
or other disposition thereof;

(ii) cessation of the LLC business,

(iii) Bankruptcy of the LLC,

(iv) the acquisition of all of the LLC Interests by a single Person, or

(v) any other event, which, under the Law, would cause the dissolution of a
limited liability company unless all of the Members elect to continue the
business of the LLC within 180 days after such event.

(b) Dissolution shall be effective on the date of the event giving rise to the
dissolution, but the LLC shall not terminate until the assets thereof have been
distributed in accordance with the provisions hereinafter set forth.

17.2 Rights of Member. This Agreement shall terminate with respect to any
Member, and he shall have no further rights or obligations hereunder, except
those which expressly survive the sale, immediately upon his disposition of his
entire LLC Interest, provided that such disposition was completed in compliance
with this Agreement.

17.3 Liquidating Trustee.

(a) Upon dissolution of the LLC, the liquidating trustee (who shall be selected
by a Majority-in-Interest of the Members) shall proceed diligently to wind up
the affairs of the LLC and distribute its assets in the following order of
priority:

(i) to the payment of the debts and liabilities of the LLC (including to
Members, other than liabilities for distributions to Members under § 507 or 509
of the Law) and the expenses of liquidation;

(ii) to the setting up of such reserves as the liquidating trustee may deem
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the LLC arising out of or in connection with the LLC to be held for the
purpose of disbursing such reserves in payment of any of the aforementioned
contingencies and, at the expiration of such period as the liquidating trustee
shall deem advisable, to distribute the balance thereafter remaining in the
manner hereinafter provided;

 

-28-



--------------------------------------------------------------------------------

(iii) to the repayment of any advances that may have been made by any of the
Members to the LLC, but if the amount available for such repayment shall be
insufficient, then pro rata in accordance with the amounts of such advances;

(iv) to the Members in accordance with their positive Capital Accounts; and

(v) to the Members in accordance with their respective LLC Percentage Interests.

(b) Pending such distribution, the liquidating trustee shall continue to exploit
the rights and properties of the LLC consistent with the liquidation thereof,
exercising in connection therewith all the power and authority of the Members as
herein set forth.

17.4 Accounting on Dissolution. Upon dissolution of the LLC, the liquidating
trustee shall cause the LLC’s accountant to make a full and proper accounting of
the assets, liabilities, and operation of the LLC, as of and through the last
day of the month in which the dissolution occurs.

17.5 Distribution in Kind. No Member shall have the right to demand and receive
property other than cash. The liquidating trustee shall, in any event, have the
power to sell the LLC’S assets for cash in order to provide for payment of
liabilities and establish a reserve as aforesaid or otherwise. All saleable
assets of the LLC may be sold in connection with any liquidation at public or
private sale at such price and upon such terms as the liquidating trustee, in
his sole discretion, may deem advisable. Any Member and any Person in which any
Member is in any way interested may purchase assets at such sale. Distributions
of LLC assets may be made in cash or in kind, in the sole and absolute
discretion of the liquidating trustee.

ARTICLE XVIII

GENERAL CLOSING TERMS AND CONDITIONS

18.1 Closing. Unless otherwise specified, the closing of any purchase and sale
pursuant to this Agreement will be held at the principal offices of M&N at
11:00 A.M. New York City time on the date specified in the notice of election to
purchase or sell such LLC Interest which date shall not be less than 10 Business
Days or more than 60 Business Days after the date of delivery of such notice.

18.2 Deliveries at Closing. Unless otherwise specified, at the closing of any
purchase and sale hereunder, the Transferring party will deliver to the
acquiring party documents necessary under the Law or reasonably requested by the
acquiring party to duly Transfer the LLC Interest. Any document evidencing such
LLC Interest shall be delivered to the selling Member to be held under any
applicable New Pledge Agreement. If and when any new Note is paid in full, then
the purchaser of the LLC

 

-29-



--------------------------------------------------------------------------------

Interest shall receive such LLC Interest free and clear of all Encumbrances. If
the seller is the Personal Representative of a Member, such seller shall also
deliver to the purchaser due evidence of his fiduciary authority. The acquiring
party will deliver and pay the purchase price. Except for attorney’s fees where
each party will pay his own attorney and otherwise as provided herein, the
acquiring party will pay all expenses and charges of the Transfer of such LLC
Interests.

18.3 Agreement to Take All Necessary Steps. Whenever Members, pursuant to this
Agreement, purchase LLC Interests, each Transferring Member and the Personal
Representatives of any Member shall do all things and execute and deliver all
papers as may be reasonably necessary to consummate such purchase or as may be
reasonably requested by the acquiring party and will reasonably cooperate during
the period prior to the closing so that the LLC’s business continues to function
in substantially the same manner as it has been functioning prior to the
closing.

18.4 INTENTIONALLY OMITTED.

ARTICLE XIX

OTHER PROVISIONS

19.1 INTENTIONALLY OMITTED.

19.2 Repurchase of Shares. If the LLC Interest of any Member is purchased by any
Person (other than Manning or the LLC) such Person shall be deemed an Employee
and a Member for purposes of this Agreement.

19.3 INTENTIONALLY OMITTED.

19.4 INTENTIONALLY OMITTED.

19.5 Confidentiality. Each Member shall keep confidential and not disclose to
any other Person or use any confidential information (as defined in
Section 19.5.1) while a Member and thereafter. This Section shall not be
violated by disclosure pursuant to a court order or as otherwise required by
law, on condition that notice of the requirement for such disclosure is given to
the LLC prior to making any disclosure and the Member cooperates as the LLC may
reasonably request in resisting such disclosure. In addition this Section shall
not be violated by disclosure of certain financial information as required in
connection with and as a result of any sale of LLC Interests contemplated by
this Agreement.

19.5.1 Confidential Information. For purposes of this Agreement, “confidential
information” means any information concerning or related to the LLC or its
affiliates and the business conducted by them, except for such information which
is a matter of public record. By way of example and not limitation,
“confidential information” includes all trade secrets, customer lists, financial
data, product information, forms of organization, procedures, computer software,
investment strategies, screens and

 

-30-



--------------------------------------------------------------------------------

pricing disciplines, business or investment methodologies, source codes, prices
or plans and includes the terms of the Related Shareholders Agreements and this
Agreement

19.6 Return of Documents. All records, papers and other documents received or
made by a Member which concern or relate to the LLC or its affiliates or the
business conducted by them are the property of the LLC. At any time upon
request, and in any event not later than the date on which the Member is no
longer an employee of MNA Advisors, Inc., the Member will promptly deliver all
copies of such records, papers and other documents to the LLC.

ARTICLE XX

NOTICES

All notices, consents and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given (a) when delivered by hand,
(b) when sent by telecopier (with receipt confirmed), provided that a copy is
promptly thereafter mailed by first class prepaid registered or certified mail,
return receipt requested, (c) when received by the addressee, if sent by Express
Mail, Federal Express or other express delivery service (receipt requested), or
by such other means as the parties may agree from time to time or (d) five
(5) Business Days after being mailed, by first class postage prepaid registered
or certified mail, return receipt requested; in each case to the appropriate
addresses and telecopier numbers set forth on the signature pages attached to
this agreement (or to such other addresses and telecopier numbers as a party may
designate as to itself by notice to the other parties).

ARTICLE XXI

ARBITRATION

(a) Any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration to be held in the City of New York in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and
the parties to this Agreement consent to the jurisdiction of the New York courts
for this purpose. Any process or other papers under this provision may be served
outside New York State in the same manner provided with respect to notices under
this Agreement, provided a reasonable time for appearance or response is
allowed. Each party to the arbitration shall appoint one arbitrator and the two
arbitrators so appointed shall appoint a third arbitrator. The parties shall be
afforded reasonable prehearing disclosure of relevant information.

(b) Each party to the arbitration shall have one day to present its case to the
arbitrators and the arbitrators shall be instructed to make their award no later
than 30 days after the date of the closing of the hearing.

 

-31-



--------------------------------------------------------------------------------

(c) The arbitrators may provide that the costs, expenses and attorneys’ fees
incurred by the prevailing party in connection with the proceeding will be paid,
in part or full, by the other parties to the arbitration.

(d) The parties will be entitled to injunctive relief to restrain any breach or
threatened breach of this Agreement pending the resolution of a dispute pursuant
to this Article and no bond or other security will be required in connection
with such injunctive relief.

ARTICLE XXII

POWER OF ATTORNEY

22.1 General. Each Member hereby irrevocably constitutes and appoints each other
Member (including any successor to such Member), as the case may be, the true
and lawful attorney of such Member, from time to time, to execute, acknowledge,
swear to and file any of the following:

(a) the Articles of MNCC pursuant to the Law;

(b) any certificate, schedule or other instrument which may be required to be
filed by MNCC under the laws of the United States, any state or political
subdivision thereof, or of any foreign nation or political subdivisions thereof,
including, without limitation, any filing required to be made by MNCC under the
securities or antitrust laws of any such jurisdiction; and each Member agrees to
provide each other Member with such information as may be necessary to enable
any such filing to be made;

(c) any instrument, certificate or other document necessary and appropriate for
carrying out the obligations of each such Member set forth in Articles VIII, IX,
X, XI, XII, XIII and XIV (including without limitation the sale by any Member of
his or her LLC interest pursuant to Articles VIII, IX, X, XI, XII, XIII and
XIV); and

(d) all documents which may be required to effectuate the dissolution,
liquidation and termination of MNCC.

It is expressly acknowledged by each Member that the foregoing power of attorney
is coupled with an interest and is irrevocable.

22.2 Power of Attorney for Permitted Transfers; Unit Powers. Upon a Member’s
execution of this Agreement, a certificate representing such Member’s Units
shall be issued to each such Member and simultaneously shall be redelivered by
each such Member to the LLC along with a Unit Power signed by that Member in
blank. Upon such Member’s satisfaction of the obligations under the pledge
agreement and the subsequent release of his Pledged Units by the pledgee, such
Member shall deliver the Pledged Units certificate along with a Unit Power
relating to such Units signed in blank to the LLC.

 

-32-



--------------------------------------------------------------------------------

Upon an event which would allow the LLC to require a Member to sell his or her
LLC Interest pursuant to, without limitation, Articles VIII, IX, X, XI, XII,
XIII and XIV of this Agreement, each of the Members hereby irrevocably
authorizes each of the other Members, as his or her lawful attorney-in-fact, to
complete his or her executed Unit Power(s) (whether held by the LLC and/or the
Pledgee) and deliver his or her Units certificate(s) accompanied by the
completed Unit Power(s) to a Permitted Transferee at the time of the closing of
a Permitted Transfer under this Agreement.

It is expressly acknowledged by each Member that the foregoing power of attorney
is coupled with an interest and is irrevocable.

ARTICLE XXIII

GENERAL

23.1 Further Assurances. Each of the parties hereto agrees to execute,
acknowledge, deliver, file, record and publish such further certificates,
instruments, agreements and other documents, and to take all such further action
as may be required by law or deemed by the Members to be necessary or useful in
furtherance of the LLC’s purposes and the objectives and intentions underlying
this Agreement and not inconsistent with the terms hereof.

23.2 Prohibition Against Partition. Each Member hereby permanently waives and
relinquishes any and all rights he may have to cause all or any part of the
property of the LLC to be partitioned, it being the intention of the Members to
prohibit any Member from bringing a suit for partition against the other
Members, or any of them.

23.3 Waiver. No consent or waiver, express or implied, by any Member to or of
any breach or default by any other Member in the performance by any other Member
of his obligations hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance by such other Member of
the same or any other obligation of such member hereunder. Failure on the part
of a Member to complain of any act or failure to act of any other Member or to
declare such other Member in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Member of his rights hereunder.

23.4 Severability. If any provision of this Agreement or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

23.5 Additional Remedies. The rights and remedies of any Member hereunder shall
not be mutually exclusive. The respective rights and obligations hereunder shall
be enforceable by specific performance, injunction or other equitable

 

-33-



--------------------------------------------------------------------------------

remedy, but nothing herein contained is intended to, nor shall it limit or
affect, any other rights in equity or any rights at law or by statute or
otherwise of any party aggrieved as against the other for breach or threatened
breach of any provision hereof, it being the intention of this Section 23.5 to
make clear the agreement of the parties hereto that their respective rights and
obligations hereunder shall be enforceable in equity as well as at law or
otherwise.

23.6 Choice of Law. This Agreement and all matters relating to the LLC shall be
governed and construed in accordance with the law of the State, without
reference to the choice of law provisions thereof.

23.7 Entire Agreement. This Agreement and Related Shareholders Agreements
supersede all prior agreements among the parties with respect to their subject
matter and are intended, with the documents referred to herein and therein, as a
complete and exclusive statement of the terms of the agreement among the parties
with respect to the subject matter hereof and thereof.

23.8 Amendments. Notwithstanding any other provision of this Agreement, this
Agreement may be modified or amended by either (1) written consent signed by
(i) Members owning more than 50% of the outstanding LLC Interests (excluding the
LLC Interests owned by Manning) and (ii) for so long as Manning is a Member,
Manning or (2) an oral resolution adopted by (x) Members owning more than 50% of
the outstanding LLC Interests (excluding the LLC Interests owned by Manning) and
(y) for so long as Manning is a Member, Manning, at a Meeting (as defined below)
thereof and certified to by a Member. The LLC may, whenever desired, integrate
into a single instrument all of the provisions of this Agreement as so amended
or modified. For purposes of this Section 23.8, the term “Meeting” shall mean a
meeting (which may be attended in person, by telephone or by written proxy)
called by such Member(s) who own at least 50% of the outstanding LLC Interests
by written notice (which may include facsimile or e-mail) at least 3 business
days before such meeting. No such modification or amendment shall require the
consent or approval of the LLC. The Members shall to the extent necessary take
any and all actions required to effectuate such modifications or amendments.

23.9 Gender and Number. Unless the context otherwise requires, when used herein,
the singular includes the plural and vice versa, and the masculine includes the
feminine and neuter and vice versa.

23.10 Benefit. Subject to transfer restrictions specifically provided for
herein, this Agreement is binding upon and inures to the benefit of the parties
hereunder, their heirs, legal representatives, successors and permitted assigns.

23.11 Captions. Captions are inserted for convenience only and shall not be
given any legal effect.

 

-34-



--------------------------------------------------------------------------------

23.12 Execution. This Agreement may be executed in any number of counterparts,
and each such counterpart will, for all purposes, be deemed an original
instrument, but all such counterparts together will constitute but one and the
same Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Operating Agreement of
Manning & Napier Capital Company, L.L.C. on the day and year first above
written.

DATED: December 31, 2002

SIGNATURE PAGES TO FOLLOW

 

-35-



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

c/o MNA Advisors, Inc.

290 Woodcliff Drive

Fairport, New York 14450

Telecopier No.: (585) 325-5143

Attention: William Manning

  with copies to:  

Herrick, Feinstein LLP

2 Park Avenue

21st Floor

New York, New York 10016

Telecopier No.: 212-545-3410

Attention: Harold Levine, Esq.

    MANNING & NAPIER CAPITAL COMPANY, L.L.C.     By:   /s/ Richard B. Yates    
 

 

     

Name: Richard B. Yates

Title: Authorized Person



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

William Manning

11 Bristol View Drive

Fairport, New York 14450

  with copies to:  

Herrick, Feinstein LLP

2 Park Avenue

21st Floor

New York, New York 10016

Telecopier No.: 212-545-3410

Attention: Harold Levine, Esq.

    /s/ WILLIAM MANNING    

 

    WILLIAM MANNING



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

B. Reuben Auspitz

36 Buttermilk Hill Rd.

Pittsford, New York 14534

  with copies to:  

Garvey Schubert Barer

1000 Potomac Street, N.W.

Fifth Floor

Washington, D.C. 20007-3501

Telecopier No.: 202-965-1729

Attention: William D. Simon, Esq.

    /s/ B. REUBEN AUSPITZ    

 

    B. REUBEN AUSPITZ



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Gary Henderson

40 Royale Drive

Fairport, New York 14450

  with copies to:  

Garvey Schubert Barer

1000 Potomac Street, N.W.

Fifth Floor

Washington, D.C. 20007-3501

Telecopier No.: 202-965-1729

Attention: William D. Simon, Esq.

    /s/ GARY HENDERSON    

 

    GARY HENDERSON



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Patrick Cunningham

18 Parkview Manor Circle

Honeoye Falls, New York 14472

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ PATRICK CUNNINGHAM    

 

    PATRICK CUNNINGHAM



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jeffrey A. Herrmann

200 2nd Avenue South #511

St. Petersburg, Florida 33701

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ JEFFREY A. HERRMANN    

 

    JEFFREY A. HERRMANN



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jeffrey S. Coons

14 Whitestone Lane

Rochester, New York 14618

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ JEFFREY S. COONS    

 

    JEFFREY S. COONS



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Michael J. Magiera

7 Turnberry Lane

Pittsford, New York 14534

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ MICHAEL J. MAGIERA    

 

    MICHAEL J. MAGIERA



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Beth H. Galusha

6 Carriage Court

Pittsford, New York 14534

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ BETH H. GALUSHA    

 

    BETH H. GALUSHA



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

George J. Nobilski

417 French Road

Rochester, New York 14618

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ GEORGE J. NOBILSKI    

 

    GEORGE J. NOBILSKI



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jack W. Bauer

11 Pond Meadow

Rochester, New York 14624

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ JACK W. BAUER    

 

    JACK W. BAUER



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Charles H. Stamey

470 Coffee Pot Riviera NE

St. Petersburg, Florida 33704

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ CHARLES H. STAMEY    

 

    CHARLES H. STAMEY



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Marc D. Tommasi

36 Wenham Drive

Pittsford, New York 14534

  with copies to:  

Phillips Lytle Hitchcock Blaine & Huber, LLP

1400 First Federal Plaza

Rochester, New York 14614

Attention: Lisa Powers, Esq.

    /s/ MARC D. TOMMASI    

 

    MARC D. TOMMASI



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Antony Desorbo

8429 Hobnail Road

Manilus, New York 13104

  with copies to:  

Frank J. Patyi, Esq.

Bond, Schoeneck & King, PLLC

One Lincoln Center

Syracuse, New York 13202

    /s/ ANTONY DESORBO    

 

    ANTONY DESORBO



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Brian Gambill

6750 Falcon’s Point

Victor, New York 14564

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ BRIAN GAMBILL    

 

    BRIAN GAMBILL



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Brian Lester

80 Deer Creek Road

Pittsford, New York 14534

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ BRIAN LESTER    

 

    BRIAN LESTER



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Christian Andreach

4048 East Avenue

Rochester, New York 14618

  with copies to:  

Mr. Joseph A. Cullen, Esq.

Stark & Stark

P.O. Box 1500

Newtown, PA 18940

    /s/ CHRISTIAN ANDREACH    

 

    CHRISTIAN ANDREACH



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Christopher Cummings

5 Mendonshire Drive

Honeoye Falls, New York 14472

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ CHRISTOPHER CUMMINGS    

 

    CHRISTOPHER CUMMINGS



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Kathryn Maurer

93 Country Down Circle

Fairport, New York 14450

  with copies to:  

Cavitch, Familo, Durkin & Futkin

14th Floor

The East Ohio Building

Cleveland, Ohio 44114

Telecopier No.: 216-621-3415

Attention: Thomas M. Cawley, Esq.

    /s/ KATHRYN MAURER    

 

    KATHRYN MAURER



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Virge Trotter

18 Mandalay Ridge

Pittsford, New York 14534

  with copies to:  

Tyler J. Savage, Esq.

Woods Oviatt Gilman

700 Crossroads Bldg

Two State Street

Rochester, New York 14614

Telecopier No.: 585-454-3968

    /s/ VIRGE TROTTER    

 

    VIRGE TROTTER



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Christine M. Glavin

30 Turning Leaf Lane

Rochester, New York 14612

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ CHRISTINE M. GLAVIN    

 

    CHRISTINE M. GLAVIN



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Michael Platania

331 Chelsea Meadows

W. Henrietta, New York 14586

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LIR

625 Panorama Trail

Rochester, New York 14625

    /s/ MICHAEL PLATANIA    

 

    MICHAEL PLATANIA



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Justin T. Goldman

295 Ashley Drive

Rochester, New York 14620

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ JUSTIN T. GOLDMAN    

 

    JUSTIN T. GOLDMAN



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

David C. Roewer

259 Longbranch Drive

Dublin, Ohio 43017

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ DAVID C. ROEWER    

 

    DAVID C. ROEWER



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jeffrey W. Donlon

79 Mahogany Run

Pittsford, New York 14534

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ JEFFREY W. DONLON    

 

    JEFFREY W. DONLON



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Scott Pilchard

5229 East Palo Verde Place

Paradise Valley, AZ 85253

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ SCOTT PILCHARD    

 

    SCOTT PILCHARD



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Richard B. Yates

5 Pickwick Drive

Rochester, New York 14618

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ RICHARD B. YATES    

 

    RICHARD B. YATES



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Kristin Castner

70 Mahogany Run

Pittsford, NY 14534

  with copies to:  

Lisa B. Morris, Esq.

1577 W. Ridge Road

Rochester, NY 14615

    /s/ KRISTIN CASTNER    

 

    KRISTIN CASTNER



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Timothy Willis

7616 Golden Wheat Lane

Westerville, Ohio 43082

  with copies to:  

Daniel J. Chiacchia

Chiacchia & Flaming

5113 South Park Avenue

Hamburg, New York 14075

    /s/ TIMOTHY WILLIS    

 

    TIMOTHY WILLIS



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Sean J. Yarton

24 Portofino Circle

Henrietta, NY 14467

  with copies to:  

Michael T. Harren

Chamberlain D’Amanda

1600 Crossroads BuildingSY

Two State Street

Rochester, NY 14614-1397

    /s/ SEAN J. YARTON    

 

    SEAN J. YARTON



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Paul R. Smith

7 Persimmon Drive

Penfield, New York 14526

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ PAUL R. SMITH    

 

    PAUL R. SMITH



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

James T. Herbst

2 Latour Manor

Fairport, New York 14450

  with copies to:  

Michael T. Harren

Chamberlain D’Amanda

1600 Crossroads Building

Two State Street

Rochester, New York 14614-1397

Fax: 585-232-3882

    /s/ JAMES T. HERBST    

 

    JAMES T. HERBST



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Otto Odendahl

510 Elder Lane

Winnetka, IL 60093

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ OTTO ODENDAHL    

 

    OTTO ODENDAHL



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Robert Conrad

1504 Stone Court

Westlake, Ohio 44145

  with copies to:  

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

    /s/ ROBERT CONRAD    

 

    ROBERT CONRAD



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Samuel B. Drost

1404 Hampton Lane

Plano, Texas 75075

  with copies to:    

 

   

 

   

 

      /s/ SAMUEL B. DROST    

 

    SAMUEL B. DROST



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Christopher Long

197 Grandmar Chase NW

Canton, GA 30115

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ CHRISTOPHER LONG    

 

    CHRISTOPHER LONG



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jeffrey M. Tyburski

18 Misty Pine Road

Fairport, New York 14450

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ JEFFREY M. TYBURSKI    

 

    JEFFREY M. TYBURSKI



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jodi L. Hedberg

3 Jade Creek

Hilton, New York 14468

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ JODI L. HEDBERG    

 

    JODI L. HEDBERG



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Michele R. McGinn

30 Park Forest Drive

Pittsford, NY 14534

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ MICHELE R. MCGINN    

 

    MICHELE R. MCGINN



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Michele T. Mosca

11 Shadow Creek

Penfield, New York 14526

  with copies to:  

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

    /s/ MICHELE T. MOSCA    

 

    MICHELE T. MOSCA



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Robert Pickels

81 Mahogany Run

Pittsford, New York 14534

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ ROBERT PICKELS    

 

    ROBERT PICKELS



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jason Lisiak

1422 Harbour Walk Road

Tampa, Florida 33602

  with copies to:  

Annoj M. Thakrar

Grotefeld & Hoffmann, LLP

180 N. LaSalle Street, Suite 1810

Chicago, IL 60601

    /s/ JASON LISIAK    

 

    JASON LISIAK



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Jay Welles

5 Windham Circle

Mendon, New York 14506

  with copies to:  

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

    /s/ JAY WELLES    

 

    JAY WELLES



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Eric Daniels

219 West Avenue

Rochester, New York 14611

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ ERIC DANIELS    

 

    ERIC DANIELS



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Christopher F. Petrosino

264 Oakdale Drive

Rochester, New York 14618

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ CHRISTOPHER F. PETROSINO    

 

    CHRISTOPHER F. PETROSINO



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Sammy Azzouz

39 Chadwick Manor

Fairport, New York 14450

  with copies to:    

 

   

 

   

 

    /s/ SAMMY AZZOUZ    

 

    SAMMY AZZOUZ



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Mark Macpherson

10 Dunnewood Court

Pittsford, New York 14534

  with copies to:  

Cavitch, Familo, Durkin & Futkin

The East Ohio Building, 14th Floor

Cleveland, Ohio 44114

Attention: Thomas M. Cawley, Esq.

    /s/ MARK MACPHERSON    

 

    MARK MACPHERSON



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Keith Harwood

3321 Dandelion Trail

Canandaigua, New York 14424

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ KEITH HARWOOD    

 

    KEITH HARWOOD



--------------------------------------------------------------------------------

Address for Notices under Article XX:  

Ajay Sadarangani

2141-H East Avenue

Rochester, New York 14610

  with copies to:  

George H. Gray, Esq.

Gray & Feldman LLP

625 Panorama Trail

Rochester, New York 14625

    /s/ AJAY SADARANGANI    

 

    AJAY SADARANGANI



--------------------------------------------------------------------------------

SCHEDULE A

 

(1) MNAO

 

(2) AAC

 

(3) M&N

 

(4) MNCC



--------------------------------------------------------------------------------

SCHEDULE B

 

(1) AAC

 

(2) MNAO

 

(3) M&N



--------------------------------------------------------------------------------

SCHEDULE C

 

  •  

A shareholders agreement dated as of December 31, 1992, as amended, among
Manning, the Employees and M&N (the “M&N Shareholders Agreement”);

 

  •  

a shareholders agreement dated as of December 31, 1992, as amended, among
Manning, the Employees and Manning & Napier Advisory Advantage Corporation
(“AAC”) (the “AAC Shareholders Agreement”)’

 

  •  

shareholders agreement dated as of march 16, 1994, as amended, among Manning,
the Employees and Manning & Napier Alternative Opportunities, Inc. (“MNAO”) (the
“MNAO Shareholders Agreement”); and